DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the RCE filed by the applicant on 02/15/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The IDS filed by the applicant on 02/15/2022 has been considered by the examiner.
Allowable Subject Matter
2.	Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claims 21, 31 and 35, Gollakota et al was the closest prior art of record, Gollakota et al discloses power transmission using wireless communication signals, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed wireless power transmission system (WPTS) (and similar method) comprising: an antenna array having a plurality of radio frequency (RF) antennas; and control logic operatively coupled to the antenna array configured to: detect operation of one or more Institute of Electrical and Electronics Engineers (IEEE) 802.11 wireless local area networks (WLANs) in a shared wireless medium environment including the WPTS, each of the one or more WLANs utilizing a respective channel; and operate the WPTS to coexist with the operation of the one or more WLANs, wherein the WPTS transmits non-encoded power signals from 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 22-30, which depends on claim 21, these claims, are allowable for at least the same reasons given for claim 21.
Regarding claims 32-34, which depends on claim 31, these claims, are allowable for at least the same reasons given for claim 31.
Regarding claims 36-40, which depends on claim 35, these claims, are allowable for at least the same reasons given for claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 10/18/2021 regarding claims 21-40 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Jeong et al (US 9,941,749 B2) discloses a non-contact type charger including: a plurality of power transmitting coils transmitting power in a non-contact manner; a plurality of switching units connected to the plurality of power transmitting coils, respectively, to switch power transmitted by corresponding power transmitting coils; and a switching control unit controlling power switching of the switching units, depending on coupling coefficients between each of the plurality of power transmitting coils and a plurality of power receiving coils which receive the power transmitted by the plurality of power transmitting coils to charge a plurality of battery cells connected thereto with power, however does not discloses the particular structure arrangement and details for the claimed invention.
	Joyce et al (US 2017/0256994 A1) discloses a method that involves generating a control signal for a first element and the control signal for a second element of a 
	Kim et al (US 2013/0300206 A1) discloses a receiver in which has a receiving unit wirelessly receiving power. A controller controls length of clock signal based on the received power. A modulator changes impedance based on length of the clock signal to perform load modulation. A voltage measuring unit measures voltage applied to a load e.g. battery, based on the power. The controller comprises a comparing unit to compare the voltage applied to the load with reference voltage and output high signal or low signal based on comparison. A rectifier rectifies the power to direct current (DC) signal., however does not discloses the particular structure arrangement and details for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836